Title: Tobias Lear to Clement Biddle, 17 November 1789
From: Lear, Tobias
To: Biddle, Clement


          
            Dear Sir,
            New York November 17th 1789
          
          I have to acknowledge the receipt of your favour of the 5th ultimo, in which you mention your having given the memo. contained in my letter of the 2d of October to a nephew of Mr Bartram who would deliver it to his uncle; but I have not since received any information relative to the plants & shrubs, my

absence from New York with the President has undoubtedly been the cause of it.
          The President will thank you to pay the Honble Robt Morris Livres 32.12.2 being a balance due to Gouvr Morris Esqr. for something which he purchased for the President in France: and also to know from him (R.M.) the amount of some floor-matts and a ps. of blk Sattin brot from India the summer before last in one of Mr Morris’s Ships, and pay the same.
          You will be so good as to inform me in your next the price of Buck wheat, and if any quantity could be had on short notice in Philadelphia if it should be wanted. The Clover seed which I mentioned in a former letter has been procured here @ 10d. per lb. With very great esteem I am, Dear Sir, Your most Obedient Servant
          
            Tobias Lear.
          
        